TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 20, 2021



                                      NO. 03-20-00574-CV


                                Vertex Industrial, Inc., Appellant

                                                 v.

       State Farm Lloyds as Subrogee of Jarom Heaton and Kristy Heaton, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order denying special appearance signed by the trial court on

November 18, 2020. Having reviewed the record and the parties’ arguments, the Court holds

that there was no reversible error in the order. Therefore, the Court affirms the trial court’s order

denying special appearance. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.